DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 	Claims 1, 3-12, and 14-17 are pending with claims 4-8, and 10-11 have been withdrawn. The drawing objection, and the written description rejections have been withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. Applicant first notes that Fabre (US 2016/0017728) has the same assignee with several figures in common with the present application (page 8). The Examiner notes that the assignee does not appear to be the same since the Fabre application ‘728 has SNECMA listed as the assignee, while the current application has Safran Aircraft Engines. The reference may be overcome based on Exceptions of 102(b)(2). It is unclear whether any of these exceptions applies.
Applicant second argues that neither Fabre nor Henze are concerned with the angular tilt, from one blade to another, between the axis of rotation of the blade and the axis of the blade. The Examiner notes that the claims do not appear to be directed towards the tilting of the blade relative to the rotational axis of the blade (which is shown in this application Figs. 9-10). Note that claim 1 recites a first blade tilt such that the blade rotational axis of the first blade is tilted in a fixed way with respect to a radial axis… wherein each roller bearing corresponding to the first blade has a tilt component, the roller bearing tilting the corresponding first blade. Note that the tilt of claim 1 corresponds to the tilt of the rotational axis (A1 as shown in this application Figs. 5-7), not the tilt of the blade at blade root 201 relative to the rotational axis of the blade (as shown in this application Fig. 9). Accordingly, it appears that applicant is arguing a feature that is not positively claimed. It is the Examiner’s understanding that the embodiment of Fig. 10 is directed to a non-elected group previously withdrawn (see claims 4-8), and that applicant is focusing on the group including the embodiments of Figs. 5-7.
Applicant further argues that Henze (US 2015/0147181) teaches the opposite of the claimed invention since the invention can use identical blades, while Henze teaches varying geometry characteristics of the blade from one blade to another blade (page 9). This limitation is recited in claim 3, and does not apply to the independent claim 1. Furthermore, Henze discloses having “at least one propeller blade group 50 having one or more geometric characteristics substantially different from the other blades groups 50 of the propeller 32” (see par. 18). Note that one or more geometric characteristics means that propeller blade groups could have same blade shape with another geometric characteristic (ex. blade tilt) is being varied. Accordingly, Henze discloses using identical blades and does not teach away from the combination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (US 2016/0017728) in view of Henze (US 2015/0147181).
	In regards to claim 1, Fabre discloses bladed wheel comprising: 
a plurality of blades (2) each with a variable pitch along an axis of rotation (A1) of a blade (par. 55) and each having a root (201), the plurality of blades comprising a first blade and a second blade; 
a plurality of rotor connection shafts (6), each shaft having a root (602) and a head (601), the root of each blade being mounted on the head of a corresponding rotor connection shaft through a pivot (8) so as to allow a rotation of each blade along the blade rotation axis; 
a polygonal ring (802, par. 57) including a plurality of radial housings in which each of the pivots are mounted (par. 57); and 
roller bearings (803) which are positioned between the polygonal ring and each of the pivots, the roller bearings retaining a degree of rotary freedom of the pivots with respect to the polygonal ring, 
wherein the first blade has a first blade tilt (in tangential direction Fig. 3a and/or in upstream direction Figs. 6-8) such that the blade rotation axis (A1) of the first blade is tilted in a fixed way with respect to a radial axis (A2) passing through the root of the corresponding rotor connection shaft, and a second blade has a second blade tilt (in tangential direction Fig. 3a and/or in upstream direction Figs. 6-8) such that the blade rotation axis (A1) of the second blade is tilted in a fixed way with respect to the radial axis (A2) passing through the root of the corresponding rotor connection shaft, 
wherein each roller bearing corresponding to the first blade has a tilt component (see Fig. 3a, Figs. 6-8), the roller bearing tilting the corresponding first blade.
Fabre does not disclose the second blade tilt being different from the first blade tilt.
Henze discloses first blade and second blade groups with different geometric characteristics (abstract, par. 18).
Fabre discloses first and second blades with a blade geometric characteristic of a rotational axis being tilting with respect to the radial axis, however do not disclose first and second blades with different 
In regards to claim 3, the modified wheel of Fabre appear to comprise the first blade (2) and the second blade (2) have the same geometrical shape (see Figs. 2-3).
Furthermore, it is common practice for engineers in the art of propeller blades to provide blades of the same geometrical shape. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the wheel of Fabre by constructing the first blade and the second blade having the same geometrical shape, as an engineering expedient, to provide a balanced propeller and more easily and cheaply manufacture the blades.
In regards to claim 9, Fabre discloses a turbine engine (12, Fig. 2, see turbine 701) comprising a first bladed wheel as modified above.
In regards to claim 12, the modified bladed wheel of Fabre comprises the pivot comprises at least one counterweight (801).
In regards to claim 15, the modified bladed wheel of Fabre comprises an absolute value of a difference between the first blade tilt and the second blade tilt is 1° to 5° (ex. with tilt being defined in the upstream direction, see Fabre par. 79 with alpha being limited to 0 to 2 degrees resulting in differences ranging from 0-2 degrees overlapping the claimed range).
Alternatively, providing the modified bladed wheel of Fabre with a difference between the first blade tilt and the second blade tilt is 1° to 5° would have been obvious since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the general conditions of the prior art are disclosed with Fabre disclosing tilting of the In re Aller, 105 USPQ 233.
In regards to claim 16, the modified bladed wheel of Fabre comprises connecting rods (9) connected to each rotor connection shaft, the connecting rods translating in an axial direction to rotate the blades along the axis of rotation (par. 60).
In regards to claim 14, the modified bladed wheel of Fabre comprises the joint comprises bellows connecting one of the rotor connection shafts (6) to one of the pivots (Fig. 7).
In regards to claim 17, the modified bladed wheel of Fabre comprises each shaft corresponding to the first blade includes a joint tilting the head of the shaft with respect to the remainder of the shaft so as to tilt the corresponding blade according to the first blade tilt (Figs. 7-8).

Claim 1, 3, 9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) and in further view of Henze (US 2015/0147181).
In regards to claim 1, Seidel discloses a bladed wheel (ex. 27) comprising:
a plurality of blades (31), each with a variable pitch along an axis of rotation (35) of a blade and each having a root, the plurality of blades comprising a first blade (31) and a second blade (31, Figs. 2-3);
a plurality of transmission connection elements (connecting to 57), the root of each blade being mounted through a pivot (49) so as to allow a rotation of each blade along the blade rotation axis;
a ring (hub 27) including a plurality of radial housings (51) in which each of the pivots (49) are mounted; and
roller bearings (53) which are positioned between the ring and each of the pivots (Fig. 2), the roller bearings retaining a degree of rotary freedom of the pivots with respect to the ring,
wherein the first blade (31) has a first blade tilt such that the blade rotation axis of the first blade is tilted in a fixed way with respect to a radial axis passing through the rotor of the corresponding rotor connection shaft (Fig. 2, with the blade axis tilted downstream), and a second blade (31) has a second blade tilt such that the blade rotation axis of the second blade is tilted in a fixed way with respect to the radial axis passing through the root of the corresponding rotor connection shaft (Fig. 2);
wherein each roller bearing corresponding to the first blade has a tilt component (see Fig. 2 which shows the axis 35 tilted downstream), the roller bearing tilting the corresponding first blade (Fig. 2), and
wherein each roller bearing corresponding to the second blade has a tilt component (see Fig. 2 which shows the axis 35 tilted downstream), the roller bearing tilting the corresponding second blade (Fig. 2)
Seidel does not a plurality of rotor connections shafts, each shaft having a root and a head, the root of each blade being mounted on the head of a corresponding rotor connection shaft through the pivot; and the ring is a polygonal ring.
Balk discloses a plurality of rotor connections shafts (57, see Figs. 2, 4, par. 51 of English translation ‘086), each shaft having a root and a head, a root (15) of each blade (16) being mounted on the head of a corresponding rotor connection shaft through a pivot; and the ring is a polygonal ring (14, par. 37 of English translation ‘086).
Seidel discloses counter rotating propellers with variable pitches, however do not disclose the pitch changing mechanism with a connection shafts and a polygonal ring. Balk, which is also directed to a variable pitch propeller, discloses variable pitch control system for a counter rotating propeller including a plurality of rotor connections shafts, each shaft having a root and a head, the root of each blade being 
Furthermore, Henze discloses first blade and second blade groups with different geometric characteristics (abstract, par. 18).
Seidel discloses first and second blades with a blade geometric characteristic of a rotational axis being tilting with respect to the radial axis, however do not disclose first and second blades with different tilting. Henze, which is also directed to propeller blades, discloses providing blades with different blade geometric characteristics to vary the noise signature of the blades of the propeller (Henze pars. 6, 18). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the bladed wheel of Seidel by varying geometric characteristics of the first blade and the second blade, as taught by Henze, such that the second blade tilt is different from the first blade tilt, to vary the noise signature of the blades of the propeller (Henze pars. 6, 18).
In regards to claim 3, the modified bladed wheel of Seidel comprises the first blade and the second blade have the same geometrical shape (Seidel Figs. 2-3).
In regards to claim 9, the modified bladed wheel of Seidel comprises a turbine engine (11, Seidel Fig. 1) comprising the first bladed wheel.
In regards to claim 15, the modified bladed wheel of Seidel comprises providing a difference between the first blade tilt and the second blade tilt, however does not disclose the difference is 1° to 5°. It has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the geometric parameters (such as the tilt angle of Seidel) are varied in view of Henze to result in noise differences. The variation in between blades must be substantial to result in a noise variation (par. 18), however must not compromise thrust and aerodynamic performance of the propeller. Additionally, there is no evidence of criticality of the specific difference. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an absolute value of a difference between the first blade tilt and the second blade tilt is 1° to 5°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In regards to claim 16, the modified bladed wheel of Seidel comprises connecting rods (Balk 51, Figs. 4, 6, 7) connected to each rotor connection shaft, the connecting rods translating in an axial direction to rotate the blades along the axis of rotation (Balk Figs. 4, 6, 7).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) in view of Henze (US 2015/0147181), and in further view of Tajan (US Patent 2014/0341739).
	In regards to claim 12, the modified bladed wheel of Seidel contains all of the claimed elements as set forth in the rejection of claim 1, except the pivot comprises one counterweight.
	Tajan discloses a pivot (15) comprises one counterweight (16).
	Seidel discloses a pivot, however does not disclose the pivot comprises one counterweight. Tajan, which is also directed to a propeller blade with a pivot, discloses a pivot with one counterweight to oppose that aerodynamic torque and keep the blades in a feathered orientation in an arrangement that reduces the bending load and total weight of the pivot (pars. 4, 12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the bladed wheel of Seidel by providing the pivot comprises one counterweight, as taught by Tajan, to .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent 4,767,270) in view of Balk (WO 2012/131271 A1, see US 2014/0017086 for English translation) in view of Henze (US 2015/0147181), and in further view of Doussain (US Patent 2,645,295).
In regards to claim 17, the modified bladed wheel of Seidel contains all of the claimed elements as set forth in the rejection of claim 1, except each shaft corresponding to the first blade has a joint tilting the head of the shaft with respect to the remainder of the shaft tilting the corresponding blade according to the first blade tilt.
Doussain discloses a shaft (20 driven by a pitch control mechanism, see Col. 3, lines 11-22) corresponding to a first blade (1) has a joint (13) tilting a head (II, see below) of a shaft with respect to the remainder of the shaft (I, see below) so as to tilt the corresponding blade according to a first tilt of the axis of rotation (Fig. 1).

    PNG
    media_image1.png
    584
    438
    media_image1.png
    Greyscale

Annotated Figure 1 of Doussain
Seidel, as modified above includes a rotatable shaft for actuating each blade, however, lacks a joint tilting the head of the shaft, and tilting the blade. Doussain, which is also directed to adjustable pitch bladed wheels, disclose shafts with heads on a joint tilting a head of the shaft with respect to the remainder of the shaft, and thus tilting the corresponding blade according to a tilt of the axis of rotation which transmits the pitch change motion, while permitting the blade carry member to orient itself freely without stresses due to centrifugal forces (Col. 1, lines 26-30, Col. 3, lines 30-36). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
12/6/2021



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/7/2021